United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        August 4, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                No. 05-41665
                              Summary Calendar



THOMAS FREDRICK BONNER,

                                          Plaintiff-Appellant,

versus

BECKY MALONE CASTLOO; SHIRLEY GOODE EVANS; MARCUS TAYLOR;
CURTIS GLOVER; RANDY SCHAFFER; LAWRENCE MITCHELL,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:05-CV-311
                        --------------------

Before SMITH, WIENER and OWEN, Circuit Judges.

PER CURIAM:*

      Thomas Fredrick Bonner, Texas prisoner # 923741, appeals from

the dismissal of his 42 U.S.C. § 1983 suit, in which he sued two

court reporters, a district attorney, his trial counsel, his

appellate counsel, and his post-conviction counsel. Bonner alleged

that during his criminal proceedings the district attorney breached

his plea agreement, the court reporters inaccurately reported the

subsequent events at his sentencing, and all defendants conspired

to   conceal   the   errors    in   the   transcripts   and   to    keep    him

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 05-41665
                                     -2-

imprisoned.     He sought as relief money damages, a jury trial, and

an   order    directing   the   court   reporters   to   produce   the   tape

recordings of his criminal proceedings.           The district court held

that Bonner’s suit was barred by limitations and dismissed the case

as frivolous and for failure to state a claim upon which relief

could be granted.

      Bonner argues that the district court erroneously concluded

that his conspiracy claim was unsupported and failed to toll the

limitations period for various reasons. We conclude, however, that

Bonner’s claims, which are premised on the alleged breach of his

plea agreement, would necessarily imply the invalidity of his

conviction or sentence and are barred by Heck v. Humphrey, 512 U.S.

477, 486-87 (1994).       The district court therefore did not err by

dismissing the complaint, but the judgment should be modified to

reflect a dismissal without prejudice.           See Price v. City of San

Antonio, 431 F.3d 890, 895 (5th Cir. 2005); Sojourner T. v.

Edwards, 974 F.2d 27, 30 (5th Cir. 1992).

      Bonner also argues that the district court failed to grant a

motion   to    amend   the   complaint    seeking   to   add   a   malicious

prosecution claim and that the district court erroneously dismissed

the case without providing him an opportunity to amend.                   The

district court did not reversibly err.         See Jones v. Greninger, 188

F.3d 322, 326-27 (5th Cir. 1999); Jacquez v. Procunier, 801 F.2d

789, 793 (5th Cir. 1986).
                          No. 05-41665
                               -3-

     Bonner moves for the appointment of counsel, for injunctive

relief, and to correct the record.   He also objects to the record

and moves to file a supplemental brief.   These motions are denied.

     AFFIRMED AS MODIFIED; ALL OUTSTANDING MOTIONS DENIED.